 

“y
Hhal HG; bin @ Cin 8, Onagd Bin 5 cAéL Von
O jal TiN eer

YeVO gig —
Flaall Mle cof cg plattina! — a slays fie gail
lial cp shia dl gall Le yanull
FEVOo hay y gl, gt
4Ss yo) Sandal! GLY gli

2A) Ange 4 col)
ead apd Ge Y gees Say Elba tines alin gale guts ogi GI dada gp aes Qy alle / oie aay gd Ly pie AIL I ode
41 ga da gSe cle Ugnin ye aline Golly copie Aika ol pill Aabens pladll'y « Auilasall Leads 6 co pail y Gast y ae gill ells « Auctiall Lai
4] elSN peal ays gags. pled Al g2 Gal sl pial y dylan Ay yg pte Lal sl cll y cp pallll Lead g Aue lis al ge Gye a gh Le US ol pil Syd gay, ph

geese TY Ges Ue pgs pene Gills Sy V9 V0 gigs VY Gey Ge Hbsie| CALI NBs Syne og yauy Ay phil de Sal Cole Sled dag gl

LYayo

June 22, 2015

Matthew Justin Pittard-Defense Consultant
Defense Advisors Group Intl

Trinity, Florida 34655

United States of America

To whom it may concern

This letter serves as an authorization that H.E. Sheikh Khalid bin Hamad bin Khalifa Al Thani has appointed Matthew
J. Pittard as Defense Consultant. He is responsible for providing defense consulting services, logistical support,
training coordination, range services and procurement of defense articles on behalf of His Excellency, with regard to
which His Excellency will liaise with the Government of Qatar. Mr. Pittard is authorized to procure defense articles
and training services that after consultation with the Consultant, is deemed by His Excellency critical to the protection
and stability of Qatar. I would kindly ask that you give him full support in his duties to fulfill these requirements. This
is effective June 22™, 2015 and constitutes an official request. The validity of this authorization expires on December
31", 2015.

cil JI wl Cy daa Cy dla

ei — Go, WV4RT sr Ge @ LEATTNGT: GD 0 it AYVINGT: Cae cu

+ J+

Pel. Office: 44627119 ¢ Pax: 44822196 ¢ P.O. Box 11999- Doha, Qatar
